DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 10, 2014.  These drawings are acceptable.

Response to Arguments
As a new Examiner being assigned to this application, the Examiner has considered Applicant’s previous responses, and Office Actions.  The Examiner also conducted an Interview with the Applicant dated May 25, 2022 to have better understanding of the invention and any outstanding issues.

The Examiner now decides to issue this Office Action as a new Non-Final Office Action in response to the Applicant’s Response dated May 23, 2022 and May 28, 2022. 

Applicant’s arguments with respect to claim(s) 24-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive.
Argument #1:  Objections to the use of “Directly Showing”
	This point of arguments is moot as the Examiner does not object to the use of this term “directly showing” in this Office Action.

Argument #2:  Objections to the use of “such as NFC tag”
The Examiner suggests the Applicant to refer to detailed rejections of claims 25 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the objection of the Specification below.  Specifically, the illustration in Figures 1 & 2 and the descriptions in the original Specification did not implicitly and/or explicitly disclose and/or describe the SLCode being the concealed NFC tag.  
The Applicant presented the picture of NFC tags sold on Amazon to show the support of the amendment.  Even though Figure 1 illustrates a tag item # 1, and Figure 2 shows a product includes a SLCode.  However, neither Figure 1 nor Figure 2 illustrates the SLCode being the “concealed NFC tag”.  
Since the Applicant failed to show the possession of the use of the mobile device scanning the concealed NFC tag, this use of the “concealed NFC tag” is considered a new matter.  In turn, this new matter cannot be entered.  

Argument #3:  Objections to website could be a digital content as taught by this invention
This point of arguments is moot because the outstanding Office Action does not raise the question of what is considered as “a digital content”.
Argument #4:  Objections to Obviousness in light to Stickybits Public Domain Application
While “Stickbits” was discussed during an interview before of this current Office Action, it still appears to the Examiner that Stickybits still reads on the claimed invention.  Please refer to the rejections below for further details as the Examiner relied on the combination of Mu et al. (US 2009/0108057) and Stickybits for the teachings of claimed invention.  
The Examiner further notes that even though the Applicant points out the differences between Stickybits and the claimed invention, Stickybits does not preclude teachings of the claimed invention. 

Argument #5:  Objections to Obviousness of Combined Teachings of Kim, Smith, and Lebedev Prior Arts. 
This point of arguments is moot as the Examiner no longer relied on the teachings of Kim, Smith, and Lebedev.  

Argument #6:  Objections to Obviousness Supported by Sales and Industry Announcements 
It is noted that gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988). 
	Lastly, the Examiner objected the Specification and rejected claims 25 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Therefore, the Examiner suggested the Applicant to either amend claim language and/or cancel new subject matters as discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Applicant first introduced in the amended Specification dated March 07, 2015 by adding the phrase “SLCode can be concealed” to paragraphs 0029, 0034, 0037, and 0042 of the Specification.
The Applicant further amended Specification on March 20, 2020 to include the concept of a “NFC tag” being “concealed”.
While the original Specification dated November 10, 2014 disclosed the “SL Code”; however, the original Specification did not describe and/or suggest either implicitly and/or explicitly that the “SL Code” being concealed code.  More importantly, the original Specification failed to disclose the “NFC tag”.
Furthermore, it is noted that even though Figure 1 illustrates an item # 1 being the SL code, and Figure 2 illustrates the SL Code; however, these figures failed to clearly illustrate and/or describe in any way so that one of ordinary skilled in the art could conceptualize the SLCode as illustrated in Figs 1 & 2 are the NFC tag, and being concealed.  
Therefore, the Examiner respectfully suggests the Applicant to amend and/or cancel claim language contained new matters as discussed above. 

Specification
The amend March 07, 2015; March 17, 2017; and March 02, 2020 and all subsequent amended Specification are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
On March 07, 2015, the Applicant firstly amended Specification by adding the phrase “SLCode can be concealed”, and “concealed” to paragraphs 0029, 0034, 0037, and 0042 of the Specification.
On March 17, 2017, the Applicant amended Specification by adding the SLCode (“SmartLabelCode”), such as Quick Response Code and Near-Field Communication Tag. 
On March 20, 2020, the Applicant then amended Specification the concept of a “NFC tag” being “concealed”.  It is further noted that all subsequent amendments to Specification after March 20, 2020 still contained new matters as discussed above.  
While the original Specification dated November 10, 2014 disclosed the “SL Code”; however, the Specification did not describe either implicitly and/or explicitly that the “SL Code” being concealed code or the “NFC tag”.
Furthermore, while Figure 1 illustrates an item # 1 being the SL code, and Figure 2 illustrates the SL Code; however, these figures failed to clearly illustrate and/or describe in anyway that these SLCode are the NFC tag, and being concealed.  
Therefore, the Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 24-34 are objected to because of the informalities, and the Examiner respectfully suggests the Applicant to amend as follow:
Claim 24  A customer apparatus for facilitating digital content creation and digital content delivery from a product provider artifact carrying a unique identification, comprising: 

read the unique identification stored by said product provider artifact; 
create the digital content and associating the digital content to the unique identification;
obtain the digital content associated to the unique identification from the at least one cloud digital content management system; and 
directly show the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network based on the unique identification. - -  

Claim 25  The customer apparatus in accordance with claim 24, wherein the at least one mobile device processor is configured to read a visible unique identification such as in QR Code or a concealed unique identification such as in NFC tags, on the product provider artifact for the direct showing of the digital content.  

Claim 26  The customer apparatus in accordance with claim 24, wherein the at least one mobile device processor is configured to read the product provider artifact unique identification and enable the creation of the digital content associated with the unique identification.  

Claim 27  The customer apparatus in accordance with claim 24, wherein the cloud digital content management system is configured to process mobile application transactions over the mobile telecommunication network; 
for the administration, generation and storage of the digital content and a unique identification key associated with the product provider artifact.  

Claim 28  A method for facilitating digital content creation and digital content delivery using a product provider artifact carrying a unique identification, the method comprising: 

reading the unique identification stored by the product provider artifact; 
creating the digital content and associating the digital content to the unique identification; 
obtaining the digital content from the at least one cloud digital content management system upon the reading of the unique identification; and
directly showing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network upon the reading of the unique identification.  

Claim 29  The method in accordance with claim 28, wherein 

Claim 30  The method in accordance with claim 28, wherein reading the product provider artifact and enabling the creation of digital content associated with the unique identification.  

Claim 31  The method in accordance with claim 28, wherein the cloud digital content management system process mobile application transactions over the mobile telecommunication network; 
for the administration, generation and storage of the digital content and a unique identification data associated with the product provider artifact.  

Claim 32  The customer apparatus in accordance with claim 24, wherein the at least one mobile device processor is configured to read the product provider artifact unique identification and enable the retrieval of digital content associated with the unique identification.  
Claim 33  The method in accordance with claim 28, wherein the mobile device read enable the retrieval of digital content associated with the unique identification.   

Claim 34  The customer apparatus in accordance with claim 24, wherein the product provider artifact has a memory for storing a concealed unique identification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (hereinafter “Mu”, US 2009/0108057) in view of “How I started My Business” Stickybits.com” by The Daily Beast dated March 16, 2011 (www.youtube.com/watch?v=khB70OUZ5tA) (hereinafter “Reference A”).
Regarding claim 24, Mu discloses a customer apparatus (i.e., a mobile device 10 or 210 as shown in Figs. 1 & 3) for facilitating digital content creation and digital content delivery from a product provider artifact carrying a unique identification (i.e., a Quick Response (QR) code from a physical object 40 as shown in Fig. 1), comprising: 
a method operatively hosted on a mobile device (i.e., the mobile device 10 or 210 includes a camera application 30 for scanning the QR code from a physical object 40 as shown in Figs. 1 & 3, and as described in paragraphs 0021, and 0023), the mobile device comprising at least one mobile device processor operatively (i.e., a processor as described in paragraph 0068) connected to at least one cloud digital content management system (i.e., a server 120 or 240 as shown in Figs. 2 & 3, and as described in paragraph 0022) via a mobile telecommunication network (i.e., a mobile infrastructure and/or a wireless network 130 as shown in Fig. 2, and as described in paragraph 0022), wherein the at least one mobile device processor is configured to: 
reading the unique identification (i.e., the mobile device 210 scans the QR code 205, and causes the QR code 205 to be transferred to the server 120 or 240 as shown in Figs. 2 & 3.  Also, see descriptions in paragraphs 0028-0030); 
obtaining digital content associated to a unique identification from the at least one cloud digital content management system (i.e., the server 240 sends text, graphics and multimedia data of the file 250, which is “digital content” of claim language, directly to the mobile device 210 as described in paragraphs 0027, and 0029.  In addition, an object audio or video corresponds to the transmitted & scanned QR code is retrieved as shown in Fig. 5 and as described in paragraph 0036); and
directly showing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network based on the unique identification (i.e., the text, graphics and multimedia data of the file 250 transmitted directly from the server 240 to the mobile device 210 as shown in Fig. 3, and as described in paragraph 0029.  The multimedia object is transferred to the mobile device 210 for playback as described in Abstract.  Also, the audio and video retrieved is delivered to the mobile device for presentation as shown in the last step of Fig. 5, and as described in paragraph 0036).  
	Mu, however, does not expressly disclose: 
reading the unique identification stored by said product provider artifact; and
creating digital content and associating digital content to a unique identification.
	In a similar endeavor, Reference A discloses: 
reading the unique identification stored by said product provider artifact (i.e., scanning the unique barcode to retrieve a video the user posted earlier as described in timestamp 0:57-1:07); and 
creating digital content and associating digital content to a unique identification (i.e., scanning a barcode and posting something digital to that same barcode as described in timestamp 0:28, 0:31, 0:33, and 1:00-1:07).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to identify and/or retrieve contents by using barcodes. 

Regarding claim 25, Mu and Reference A disclose all limitations recited within claims as described above.  Mu also discloses wherein the at least one mobile device processor is configured for reading visible unique identification such as in QR Code and/or concealed unique identification such as in NFC tags, on a product provider artifact for the direct showing of digital content (i.e., a user of the mobile device scans the QR codes of an object, and a selected multimedia object corresponding to the QR code is retrieved from the database as described in Abstract).  

Regarding claim 26, Mu and Reference A disclose all limitations recited within claims as described above.  Reference A also discloses wherein the mobile device reads the product provider artifact unique identification (i.e., a user of the mobile device scans the barcode of an object as described in timestamp 0:28) and enables the creation of digital content associated with said unique identification (i.e. the user scans the barcode and posts a digital content corresponding to this scanned barcode as described in timestamp 0:31-0:33).  

Regarding claim 27, Mu and Reference A disclose all limitations recited within claims as described above.  Mu also discloses wherein said cloud digital content management system is for processing mobile application transactions over the mobile telecommunication network (i.e., the server 240 receives the transmitted QR code from the mobile device 210 over the mobile infrastructure as shown in Fig. 3); 
for the administration, generation and storage of digital content and unique identification key associated with a product provider artifact (i.e., the server 120 or 240 stores audio visual object associated with the QR code as described in paragraphs 0017-0018, and 0036).  

Regarding claim 28, Mu discloses a method for facilitating digital content creation and digital content delivery using a product provider artifact carrying a unique identification, comprising: 
a method operatively hosted on a mobile device (i.e., the mobile device 10 or 210 includes a camera application 30 for scanning the QR code from a physical object 40 as shown in Figs. 1 & 3, and as described in paragraphs 0021, and 0023), the mobile device comprising at least one mobile device processor (i.e., a processor as described in paragraph 0068) operatively connected to at least one cloud digital content management system  (i.e., a server 120 or 240 as shown in Figs. 2 & 3, and as described in paragraph 0022) via a mobile telecommunication network (i.e., a mobile infrastructure and/or a wireless network 130 as shown in Fig. 2, and as described in paragraph 0022), wherein the at least one mobile device processor is configured to: 
reading the unique identification (i.e., the mobile device 210 scans the QR code 205, and causes the QR code 205 to be transferred to the server 120 or 240 as shown in Figs. 2 & 3.  Also, see descriptions in paragraphs 0028-0030); 
obtaining digital content from the at least one cloud digital content management system upon the reading of the unique identification (i.e., the server 240 sends text, graphics and multimedia data of the file 250, which is “digital content” of claim language, directly to the mobile device 210 as described in paragraphs 0027, and 0029.  In addition, an object audio or video corresponds to the transmitted & scanned QR code is retrieved as shown in Fig. 5 and as described in paragraph 0036); and
directly showing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network upon the reading of the unique identification (i.e., the text, graphics and multimedia data of the file 250 transmitted directly from the server 240 to the mobile device 210 as shown in Fig. 3, and as described in paragraph 0029.  The multimedia object is transferred to the mobile device 210 for playback as described in Abstract.  Also, the audio and video retrieved is delivered to the mobile device for presentation as shown in the last step of Fig. 5, and as described in paragraph 0036).  
Mu, however, does not expressly disclose: 
reading the unique identification stored by said product provider artifact; and 
creating digital content and associating digital content to the unique identification.
In a similar endeavor, Reference A discloses: 
reading the unique identification stored by said product provider artifact (i.e., scanning the unique barcode to retrieve a video the user posted earlier as described in timestamp 0:57-1:07); and 
creating digital content and associating digital content to a unique identification (i.e., scanning a barcode and posting something to that same barcode as described in timestamp 0:28, 0:31, and 0:33).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to identify and/or retrieve contents by using barcodes. 

Regarding claim 29, Mu and Reference A disclose all limitations recited within claims as described above.  Mu also discloses wherein the at least one mobile device processor is configured for reading visible unique identification such as in QR Code and/or concealed unique identification such as in NFC tags on a product provider artifact for the direct showing of digital content (i.e., a user of the mobile device scans the QR codes of an object, and a selected multimedia object corresponding to the QR code is retrieved from the database as described in Abstract).  

Regarding claim 30, Mu and Reference A disclose all limitations recited within claims as described above.  Reference A also discloses wherein the mobile device reads the product provider artifact (i.e., a user of the mobile device scans the barcode of an object as described in timestamp 0:28) and enables the creation of digital content associated with said unique identification (i.e. the user scans the barcode and posts a digital content corresponding to this scanned barcode as described in timestamp 0:31-0:33).  

Regarding claim 31, Mu and Reference A disclose all limitations recited within claims as described above.  Mu also discloses wherein said cloud digital content management system is for processing mobile application transactions over the mobile telecommunication network (i.e., the server 240 receives the transmitted QR code from the mobile device 210 over the mobile infrastructure as shown in Fig. 3); 
for the administration, generation and storage of digital content and unique identification data associated with a product provider artifact (i.e., the server 120 or 240 stores audio visual object associated with the QR code as described in paragraphs 0017-0018, and 0036).  
Regarding claim 32, Mu and Reference A disclose all limitations recited within claims as described above.  Reference A also discloses wherein the mobile device reads the product provider artifact unique identification (i.e., the user scans the barcode on the sticker as described in timestamp at 0:57-1:00) and enables the retrieval of digital content associated with said unique identification (i.e., the video posted earlier is played in response to the scanned of the barcode as described in timestamp 1:00-1:07).  

Regarding claim 33, Mu and Reference A disclose all limitations recited within claims as described above.  Reference A also discloses wherein the mobile device reads the product provider artifact unique identification (i.e., the user scans the barcode on the sticker as described in timestamp at 0:57-1:00) and enables the retrieval of digital content associated with said unique identification (i.e., the video posted earlier is played in response to the scanned of the barcode as described in timestamp 1:00-1:07).  


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Reference A, and further in view of Acosta-Cazaubon (US 2015/0073879).
Regarding claim 34, Mu and Reference A disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Acosta-Cazaubon discloses a near field communications based referendum system.  Acosta-Cazaubon also discloses wherein the product provider artifact has a memory for storing concealed unique identification (i.e., storing Universal Resource Identifiers (URI) in NFC tags as described in paragraphs 0006 and 0189, and Abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to store, and associate content with the NFC tags. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	How to Use Stickybits by Courtney Velasquez dated July 16, 2010 (www.youtube.com/watch?v=WTgWc9esU-4) describes that a user could scan a barcode of on a syrup bottle, and attach a photo, video.  Then, the user can retrieve the attached photo, or video by scanning the same barcode.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644